UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-4064


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TOMMY ADAMS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:18-cr-00520-RBH-1)


Submitted: November 26, 2019                                  Decided: December 19, 2019


Before NIEMEYER, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Columbia, South Carolina, Christopher D. Taylor, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Adams, Jr., appeals his 156-month sentence for possession with intent to

distribute and distribution of a quantity of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), 851 (2012). He contends that the district court erroneously

sentenced him as a career offender under U.S. Sentencing Guidelines Manual §§ 4B1.1,

4B1.2 (2018), because his prior convictions for violations of S.C. Code Ann. §§ 44-53-

370(a)(1) and 44-53-375(B) (2018) do not qualify as predicate controlled substance

offenses, thereby rendering his sentence procedurally unreasonable. We affirm.

       To be classified as a career offender under USSG § 4B1.1, a defendant must, among

other factors, have sustained “at least two prior felony convictions of either a crime of

violence or a controlled substance offense.” USSG § 4B1.1(a). A “controlled substance

offense” is “an offense under federal or state law, punishable by imprisonment for a term

exceeding one year, that prohibits the manufacture, import, export, distribution, or

dispensing of a controlled substance . . . or the possession of a controlled substance . . .

with intent to manufacture, import, export, distribute, or dispense.” USSG § 4B1.2(b).

       When determining whether a prior conviction triggers a career offender

enhancement, we employ the categorical approach, “‘focus[ing] on the elements of the

prior offense rather than the conduct underlying the conviction.’” United States v. Dozier,

848 F.3d 180, 183 (4th Cir. 2017) (quoting United States v. Cabrera-Umanzor, 728 F.3d
347, 350 (4th Cir. 2013)). Where a state statute is divisible, however, the modified

categorical approach applies. Mathis v. United States, 136 S. Ct. 2243, 2249 (2016). A

statute is divisible if it “list[s] elements in the alternative, and thereby define[s] multiple

                                              2
crimes.” Id. A statute is not divisible, by contrast, if it merely “enumerates various factual

means of committing a single element.” Id. Under the modified categorical approach,

courts “look[] to a limited class of [Shepard *-approved] documents (for example, the

indictment, jury instructions, or plea agreement and colloquy) to determine what crime,

with what elements, a defendant was convicted of.” Id.

       Section 44-53-370(a)(1) makes it unlawful for any person “to manufacture,

distribute, dispense, deliver, purchase, aid, abet, attempt, or conspire to manufacture,

distribute, dispense, deliver, or purchase, or possess with the intent to manufacture,

distribute, dispense, deliver, or purchase a controlled substance.” Section 44-53-375(B)

provides that any person “who manufactures, distributes, dispenses, delivers, purchases, or

otherwise aids, abets, attempts, or conspires to manufacture, distribute, dispense, deliver,

or purchase, or possesses with intent to distribute, dispense, or deliver methamphetamine

or cocaine base” is guilty of a felony.

       Adams contends that these statutes punish the purchase—and therefore mere

possession of—controlled substances and consequently do not qualify categorically as

controlled substance offenses under USSG § 4B1.1. The district court applied the modified

categorical approach and found that the state court documents established that Adams was

convicted of possession with intent to distribute, a qualifying predicate offense.

       We review de novo a district court’s determination that a defendant’s prior

conviction qualifies as a career offender predicate. United States v. Furlow, 928 F.3d 311,


       *
           Shepard v. United States, 544 U.S. 13 (2005).

                                              3
317 (4th Cir. 2019). We have held that § 375(B) is divisible and subject to the modified

categorical approach. Id. at 319–20. We also have held that § 370(a)(1) is divisible, United

States v. Marshall, 747 F. App’x 139, 150 (4th Cir. 2018), cert. denied, 139 S. Ct. 1214

(2019), and we discussed that unpublished decision favorably in Furlow, see 928 F.3d at

320. As Furlow and Marshall recognized, under both statutes, South Carolina courts treat

the purchase of a controlled substance as a distinct crime, prosecutors charge one of the

listed statutory alternatives in state indictments, and juries are typically instructed to find

one of the alternative elements beyond a reasonable doubt. Furlow, 928 F.3d at 320;

Marshall, 747 F. App’x at 150.

       We agree with the district court that the South Carolina statutes at issue here are

divisible and subject to the modified categorical approach. We have reviewed the Shepard

documents and conclude that the district court did not err in applying the career offender

enhancement. We conclude that Adams’ sentence is procedurally reasonable and therefore

affirm the criminal judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              4